JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                    NO. 01-14-00135-CV

 PETER HARDSTEEN, PAULINA MAYBERG HARDSTEEN, AND INTERVENOR
                  TEXAS FARM BUREAU, Appellants

                                              V.

                             DEAN’S CAMPIN’ CO., Appellee

      Appeal from the 506th District Court of Grimes County. (Tr. Ct. No. 27885).

       This case is an appeal from the final judgment signed by the trial court on January 3,
2014. After submitting the case on the appellate record and the arguments properly raised
by the parties, the Court holds that there was reversible error in the trial court’s judgment in
the following respect: granting summary judgment to appellee and denying summary
judgment for appellants. Accordingly, the Court reverses the trial court’s judgment and
remands the case to the trial court for entry of judgment in the appellants’ favor and a
determination of costs, if any.

       The Court orders that the appellee, Dean’s Campin’ Co., pay all appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered April 30, 2015.

Panel consists of Justices Keyes, Bland, and Brown. Opinion delivered by Justice Brown.